Citation Nr: 0016855	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  96-08 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) from May 31, 1994 to August 
13, 1997.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from August 13, 1997.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 30 percent evaluation, effective from May 
31, 1994, the date of the veteran's claim.  

In February 1998, the Board remanded the case to the RO for 
further development.  In a May 1998 rating decision, the RO 
granted a 50 percent rating for PTSD, effective May 31, 1994; 
granted a 70 percent rating for PTSD, effective August 13, 
1997; and denied entitlement to a TDIU rating.  

The issues of entitlement to a rating in excess of 70 percent 
from August 13, 1997 for service connected PTSD and 
entitlement to a TDIU rating will be addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  For the period prior to August 13, 1997, the veteran's 
service connected PTSD did not result in greater than 
considerable social or industrial impairment, and the veteran 
did not demonstrate symptomatology more closely analogous to 
a 70 percent rating under the revised criteria for rating 
psychiatric disabilities.

3.  Neither the old nor the revised rating criteria for PTSD 
are more favorable to the veteran.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent  for PTSD 
prior to August 13, 1997 have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.16, 4.18, 4.132, Diagnostic Code 9411 (1996), 4.130, 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service records reflect that the veteran served in the 
Republic of Vietnam from February 1970 to November 1970.  

The veteran filed a claim for service connection for PTSD 
that was received by the RO on May 31, 1994.  

Records provided by the Social Security Administration 
indicate that the veteran has applied for disability benefits 
on a number of occasions between 1991 and 1997 as a result of 
a variety of disabilities including arthritis, joint 
injuries, and psychiatric disorders.  He was last denied 
benefits in 1996.  It does not appear that he has been 
awarded any benefits to date.  Duplicate medical records were 
included.

VA outpatient treatment records, dated from June 1994 to 
September 1995 indicate that the veteran was seen for 
treatment related to his PTSD.  He reported difficulty 
maintaining employment due to his angry outbursts, and 
difficulty getting along with his wife and children.  His 
longest job lasted for two years.  He had flashbacks of 
events he experienced in Vietnam.  In August 1994, he was 
described as depressed and hopeless.  His speech was fluent, 
with normal volume and rate, but his affect was constricted.  
In September 1995, it was noted that he was out of work due 
to a work-related injury.  

At a VA psychiatric examination in July 1994, the veteran 
reported numerous traumatic events during his tour of duty in 
Vietnam.  He stated that he easily got angry and had 
previously gotten physically violent with his wife.  He was 
currently employed as a carpenter and had that job for 
approximately one month.  Clinical evaluation revealed that 
the veteran had marked diminished interest in significant 
activities.  He felt cut off from others and avoided 
activities that stirred up memories of Vietnam.  He had 
difficulty falling asleep and concentrating, and often had 
angry outbursts.  He was hypervigilant and had an exaggerated 
startle response.  The diagnosis was fairly severe PTSD.  The 
Axis V diagnosis was 60's to 70's.

In an August 1994 letter, Joseph P. D'Apice, M.D., reported 
that the veteran had presented to him in November 1985 with 
extreme anxiety and was non-compliant.  There was no effort 
to evaluate those symptoms with the veteran's PTSD.  It was 
believed that the veteran had abused substances prior to 
Vietnam and that it escalated in Vietnam.  He could not 
determine whether this was associated with the PTSD or not.  
An attached treatment record, dated in November 1985, 
indicated that the veteran had been diagnosed with multiple 
drug abuse, in remission; panic disorder; compulsive 
personality disorder; and paranoid personality disorder.  

In a February 1996 statement, the veteran's mother related 
that the veteran had been in a highly nervous state since he 
returned from Vietnam.  He was short-tempered with his family 
and had angry outbursts.  He was able to obtain employment 
occasionally, but his jobs were always short lived due to his 
personality traits.  She stated that he was a different 
person prior to entering service, and believed his behavioral 
pattern was caused by his service.  

A February 1996 letter from the Secretary-Treasurer of the 
Construction and General Laborers' Local Union No. 455 
indicated that the veteran had joined that group in 1988.  
During that time, he was referred to many construction 
companies for work.  However, he was not able to hold those 
jobs due to his emotional outbursts.  He had difficulty 
getting along with his co-workers and supervisors, and there 
were instances of physical altercations.  He eventually let 
his membership lapse.  

VA outpatient treatment records, dated from January 1997, to 
December 1997, indicate that the veteran participated in a 
PTSD clinic.  It was recommended that he avoid highly 
stressful and emotional situations to maintain stability.  He 
reported increased rage and increasingly frequent verbal 
disagreements with people where ever he went.  On August 13, 
1997, he presented with complaints of increased symptoms, 
including disorientation.  He became frightened when he awoke 
and wandered around the house wondering where he was.  His 
family had gone on a camping trip to Vermont and he was alone 
in the house.  Upon clinical evaluation, his speech was 
normal, fluent and well-articulated.  He was able to maintain 
good eye contact, and was oriented times three.  He was goal-
directed, logical, and his thought process and content were 
good.  He was able to perform serial seven's.  His short-term 
memory was mildly impaired.  He had paranoid ideation, in 
general, and specifically towards his spouse.  His mood and 
affect were described as anxious, depressed, tearful and 
tense.  He had flashbacks daily and was fearful that he would 
injure someone in a fit of rage.  At that time, it was noted 
that he was experiencing an exacerbation of his symptoms due 
to separation from his family and unemployment due to a work-
related injury.  In November 1997, it was noted that a 
discussion with the veteran's wife revealed that the veteran 
had frequent rageful states recently, and was suspicious.  
During a family meeting later that month, the veteran 
acknowledged his behavior towards his family, but seemed 
suspicious and paranoid about them.  He indicated that he 
heard voices when he became agitated.  It was agreed that he 
would stay in a "Q" house until he was able to improve his 
anger management skills.  He was relieved by the limit-
setting plan.  

At a VA psychiatric examination in January 1997, the veteran 
recalled several traumatic experiences from his tour of duty 
in Vietnam and stated that he had never been the same since.  
At present, he reported intense psychological distress when 
any events in his life reminded him of Vietnam.  He remarked 
that he had a diminished interest in his environment and 
preferred to lead a solitary life.  He has had difficulty in 
relationships outside his family, particularly at work.  
Clinical evaluation revealed that he was well-groomed and 
well-dressed.  He made fair to good eye contact.  There was 
no evidence of hypervigilance or psychomotor retardation.  
When he described his experiences in Vietnam he became 
extremely animated and angry.  His mood was angry and his 
affect was restricted in range.  There was no evidence of a 
thought disorder.  His speech was well-articulated and of 
average rate, but became louder when he spoke of Vietnam.  He 
was alert and oriented to time, place, and person.  There was 
no gross cognitive deficit indicated.  His insight seemed 
fair to poor and his judgment was intact.  The diagnoses were 
PTSD and dysthymia.  His Global Assessment of Functioning 
(GAF) was reported to be 70.  The examiner commented that the 
veteran's anger, irritability, and rage affected most areas 
of his functioning, and his employability was compromised to 
a moderately severe extent.  

At a personal hearing before the undersigned member of the 
Board at the RO in September 1997, the veteran testified that 
he last worked as a construction laborer in May 1997.  He 
sustained an injury to his right elbow.  During previous 
employment, he often argued with his boss.  He typically kept 
to himself and did not develop relationships with his co-
workers.  He also had conflict at home with his wife and 
children.  He was easily angered and yelled at them a lot.  
He also experienced nightmares and flashbacks on a regular 
basis, and he had difficulty sleeping.  He once had to go to 
court for charges of domestic violence.  He took medication 
to control his symptoms.  

At a VA psychiatric examination in April 1998, the veteran 
reported that he was unemployed and had last worked in May 
1997.  He had applied for Social Security disability as a 
result of an elbow injury he sustained on the job.  Clinical 
evaluation revealed that the veteran was punctual and well-
groomed when he presented.  He was alert and oriented times 
three.  He wore dark glasses throughout the interview.  He 
was described as serious and quite tense.  He spoke in well-
articulated speech of average rate and volume.  He admitted 
to a depressed and anxious mood.  His affect was appropriate 
except for some guardedness.  There was no thought disorder 
and he denied any delusions or hallucinations.  He denied 
homicidal ideas but admitted to occasional suicidal thoughts 
without a plan.  He had lost interest in all hobbies and he 
hated himself.  He believed that he would be better off dead.  
He demonstrated good short- and long-term memory and there 
were no areas of cognitive deficit.  The Axis I diagnoses 
were PTSD, dysthymia, and history of polysubstance abuse, in 
remission; the Axis II diagnosis was borderline personality 
disorder.  His GAF score was 50.  The examiner commented that 
the veteran's PTSD alone severely impaired him in his ability 
to sustain employment, as well as in his ability to sustain 
social and intimate relationships.  He further commented that 
the borderline personality disorder also impacted his ability 
to sustain employment and engage in social relationships.  

In a September 1998 letter, the veteran was informed by the 
Connecticut Laborers' Pension Fund that he was eligible to 
receive an Occupational Disability Pension.  

In a September 1998 letter, Todd D. Tuozzoli, M.F.T., related 
that the veteran had been a patient of his since April 1998, 
and was diagnosed with PTSD and borderline personality 
disorder.  Mr. Tuozzoli opined that the veteran's 
unemployability was directly related to his PTSD.  He also 
noted that the PTSD had a synergistic effect upon the 
veteran's personality disorder, and caused severe impairment 
in all areas of functioning.  

VA outpatient notes, dated from December 1997, to August 
1999, indicate that the veteran was seen in the mental health 
clinic for treatment related to his PTSD.  In June 1999, it 
was noted that his interactive style left him very disabled 
in the social and occupational arena.  



II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  See Jackson v. West, 
12 Vet. App. 422, 428 (1999), citing Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  Furthermore, after reviewing the 
record, the Board is satisfied that all relevant facts have 
been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1999).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(1999).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (1999).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

The Board recognizes that the Court has also held that there 
is a distinction between an original rating and a claim for 
an increased rating.  Thus, the rule espoused in the 
Francisco precedent, above, is not applicable in the present 
case, because the veteran's claim for disability compensation 
has remained in appellate status since he filed an NOD as to 
the initial decision on his original claim for benefits.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Under 
the Court's holding in the latter case, a veteran may assert 
that his condition at the time of his original claim was 
worse than it was at a later stage of his appeal, and, where 
the record warrants it, VA may assign "staged ratings" to 
reflect different levels of disability during the pendency of 
the claim.  In fact, the RO has already assigned staged 
ratings for the veteran's PTSD.  Accordingly, our analysis of 
this case will also take the Fenderson decision into account.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

During the pendency of the veteran's claims, VA issued new 
regulations for evaluating psychiatric disorders, effective 
on November 7, 1996.  61 Fed. Reg. 52,700 (1996).  Where a 
pertinent law or regulation changes after a claim has been 
filed or reopened but before the administrative and/or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Fischer v. West, 11 Vet. App. 121, 123 (1998), quoting Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  See also 
Baker v. West, 11 Vet. App. 163, 168 (1998); Dudnick v. 
Brown, 10 Vet. App. 79 (1997) (per curiam order).  Therefore, 
the RO has, and the Board will, consider the criteria most 
favorable to the veteran in rating his claims.  

The VA General Counsel has recently provided guidance as to 
how such changes in rating criteria should be applied:  

Where VA issues an amendment to the 
rating schedule while an increased-rating 
claim is pending, and that amendment is 
more favorable to the claimant than the 
prior regulation, VA should apply the 
more favorable regulation to rate the 
disability for periods from and after the 
effective date of the change and should 
apply the prior regulation to rate the 
disability for earlier periods.

VAOPGCPREC 3-00, at 5 (Apr. 10, 2000).  

The guidance provided in the above opinion is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of 
the change in law pursuant to which the award is made.  See 
38 U.S.C.A. § 5110(g); Dorward v. West, No. 98-445 (U.S. Vet. 
App. Jan. 24, 2000 (per curiam); DeSousa v. Gober, 10 Vet. 
App. 461 (1997).  Accordingly, for any date prior to November 
7, 1996, VA may not apply the revised rating criteria for 
evaluating mental disorders.  

Under the old provisions, in evaluating impairment resulting 
from mental disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from a mental disorder, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
the impairment of earning capacity.  38 C.F.R. § 4.129 
(1996).  The severity of disability was based upon actual 
symptomatology as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The regulation emphasized that 
VA should not underevaluate the emotionally sick veteran with 
a good work record, nor overevaluate his or her condition on 
the basis of a poor work record not supported by the 
psychiatric disability picture.  It was for that reason that 
great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1996).  

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1999).  

Under the General Rating Formula for Psychoneurotic 
Disorders, effective prior to November 7, 1996, a 50 percent 
rating is assigned when the evidence demonstrated that the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating is assigned when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
is assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new rating criteria, effective on November 7, 1996, 
a 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating will be assigned when there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communications; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999).  

The record does not reflect that the veteran's symptoms meet 
the requirements for a rating in excess of 50 percent prior 
to August 13, 1997.  Upon VA examination in July 1994, the 
veteran reported that he had been employed on an off as a 
laborer, and although he often was not able to hold down a 
job for long periods, he was currently employed and had been 
at that job for the past month.  He had a diminished interest 
in significant activities and felt cut off from others.  He 
experienced angry feelings and was hypervigilant.  The Global 
Assessment of Functioning Score (GAF) was 60's to 70's.  The 
criteria to determine the correct score on the GAF scale are 
found in the Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., of the American Psychiatric Association 
(DSM-IV).  A score of 51-60 contemplates moderate symptoms.  
A score of 61 to 70 contemplates mild symptoms.  A score from 
71 to 80 contemplates no more than slight impairment in 
social, occupational or school functioning.

Subsequent outpatient treatment reports indicate that the 
veteran was out of work due to a work-related injury to his 
elbow, and during this period of time, the veteran filed a 
claim for Social Security Disability based on various 
physical disabilities as well as psychiatric disabilities.  
There is no evidence that prior to August 13, 1997, the 
Social Security Administration held the veteran eligible for 
disability benefits. 

At the January 17, 1997 VA examination, the veteran's GAF 
(Global Assessment of Functioning) was reported to be 70.  As 
noted above, a GAF score of 70 contemplates some mild 
symptoms.  The following example is given: depressed mood and 
mild insomnia or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
has some meaningful interpersonal relationships.  The 
examiner explained that the veteran's anger, irritability and 
rage affected most areas of functioning, and his 
employability was compromised to a moderately severe extent.  
When considering the GAF scores, the examiner's comments at 
the VA examination in January 1997 and the other findings 
prior to August 13, 1997, the Board does not find that a 
schedular rating in excess of 50 percent is assignable under 
the old regulations.  That is, the evidence does not show 
more than considerable social and industrial impairment 
attributable to PTSD.

During the relevant time period at issue here, the new rating 
criteria may only be applied to the veteran's case no earlier 
than November 7, 1996.  However, the Board also finds that 
rating in excess of 50 percent is not warranted under the new 
criteria.  Although there was evidence of occupational and 
social impairment as discussed above, and there was evidence 
of impaired impulse control manifested by unprovoked 
irritability, the record does not indicate deficiencies in 
judgment, thinking or mood due to suicidal ideation, 
obsessional rituals which interfered with routine activities, 
illogical, obscure and irrelevant speech, and/or near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively to 
warrant a 70 percent rating under those criteria.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).  


REMAND

Subsequent to the last VA examination in April 1998, a 
statement was submitted from the veteran's therapist to the 
effect that his unemployability is directly related to his 
PTSD.  Another VA examination is needed to specifically 
address the issue of employability in light of this 
statement.  In view of this, the issue of entitlement to a 
rating in excess of 70 percent and the issue of entitlement 
to a total disability rating based on individual 
unemployability must be REMANDED for additional development.

Also, at the VA examination in 1998, the veteran appeared to 
indicate that he had reapplied for Social Security benefits.  
The administrative decision and any medical records 
considered in connection with such application should be 
requested and included in the claims folder.  In Hayes v. 
Brown, 9 Vet. App. 67 (1996), the United States Court of 
Appeals for Veteran's Claims held that as part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge and to give that evidence 
appropriate consideration and weight.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the Social 
Security Administration to determine if 
the veteran reapplied for disability 
benefits subsequent to the VA's last 
request for information in 1998.  If so, 
the administrative decision and any 
medical records submitted in connection 
with the claim to reopen should be 
obtained.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
1998.  After securing the necessary 
release, the RO should obtain these 
records.  The records requested should 
include those from Todd D. Tuozzoli, 
M.F.T. and any pertinent VA treatment 
records.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
effect of the PTSD on the veteran's 
ability to work.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should answer the following 
questions.  The response should be 
preceded by the corresponding Roman 
numeral, and the reasons for each answer 
should be explained.  

I.  Are the attitudes of all the 
veteran's contacts except the most 
intimate so adversely affected by 
the PTSD as to result in virtual 
isolation in the community?

II.  Does the veteran exhibit 
totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in 
profound retreat from mature 
behavior?

III.  Is the veteran demonstrably 
unable to obtain or retain 
employment due solely to his PTSD?   

IV.  Does the veteran exhibit gross 
impairment in thought processes or 
communications; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; or memory loss for 
names of close relatives, own 
occupation or own name?  

4.   After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

